ANDERSON, J.
The bill seeks to bring the respondent to an accounting and settlement for her intestate, who had been the agent or trustee for the complainant’s ward for about 25 years, and up to within a short period prior to the death of the said trustee in the year 1910.
It is charged that said ward was a non compos mentis, who owned a large estate consisting of real and per*286sonal property and which was owned jointly with the trustee, Nathaniel H. Snodgrass, and other children and heirs of John Snodgrass, deceased. Nathaniel, by and with the consent of the said imbecile, John Thomas Snodgrass, in the year 1886 assumed the control and management of all of the property in which the said John T. was interested, and continued to control and manage it until, or shortly prior to, his death in the year 1910, recognizing at all.times the trust by paying-taxes and supplying the said John T. with such small amounts as he needed, and by keeping him as a member of his family and household. These offices undertaken by the said Nathaniel H. Snodgrass are so nearly akin to those of a guardian duly appointed that the jurisdiction of a court of equity to bring his legal representative to a settlement cannot be questioned.1 — Whetstone v. Whetstone, 75 Ala. 495. It matters not that the ward was not capable of making a valid appointment of the said Nathaniel as his guardian or trustee.
“A person who assumes to act as the guardian of a lunatic, without authority or under the appointment of a probate court which is void for want of jurisdiction, may be charged as a trustee in invitum, and compelled to account in the chancery court.” — Moody v. Bibb, 50 Ala. 245.
Nor was the bill open to the demurrers as to1 prescription, limitations, or laches, as it sets up> facts showing that the said Nathaniel Snodgrass acted in recognition of the trust or agency until, or shortly prior, to the year 1910. There were continuous active duties required and performed by said Nathaniel looking to the control and management of the trust property. The said ward was a member of the family and household of said Nathaniel, and the said Nathaniel paid the tax on said ward’s property, boarded him, furnished him *287with wearing apparel, and made him advances of money at periods between the years 1886 and 1910. The case made by the bill is analogous to a running mutual account against which time does not run. “Each act done or in recognition of the trust is a renewal of the obligation it imposes.”- — Perry on Trusts, § 863, and note 1; Whetstone v. Whetstone, supra; Girard v. Futterer, 84 Ala. 323, 4 South. 292; Werborn v. Austin, 82 Ala. 498, 8 South. 280. The case made by the present bill is plainly distinguished from the case of Nettles v. Nettles, 67 Ala. 599, and other cases cited and relied upon in brief of appellant’s counsel, and is almost on all fours with the case of Whetstone v. Whetstone, 75 Ala. 495, except in this case the bill is filed by a legally -and duly appointed guardian, and was filed by the next friend in said Whetstone Gase.
The chancery court properly overruled the respondent’s demurrers to the bill of complainant, and the decree is affirmed.
Affirmed.
Dowdell, C. J., and Simpson, Sayre; and Somerville, JJ., concur. McClellan and Mayfield, JJ., not sitting.